[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            MARCH 13, 2007
                              No. 06-12946                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 05-60310-CR-CMA

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

QUANTRELLE D. GREEN,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (March 13, 2007)

Before DUBINA, CARNES and HILL, Circuit Judges.

PER CURIAM:

     Mark Graham Hanson, counsel for Quantrelle Donte Green, has moved to
withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Green’s conviction and sentence is AFFIRMED.




                                          2